IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-16-00223-CR

                       IN RE AUGUSTINE CANTU JIMENEZ


                                     Original Proceeding


                                            ORDER

       Augustine Cantu Jimenez’s motion for rehearing, filed on August 26, 2016, is

denied.1


                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed September 7, 2016




1We received Jimenez’s reply brief on August 15, 2016 after we issued our opinion and judgment. We have
reviewed the reply brief and it does not impact our opinion and judgment.